                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

 JIMMY WESLEY PARKER,                        :
                                             :
                     Plaintiff,              :
                                             :
               v.                            :
                                             : Case No. 4:19-cv-00171-CDL-MSH
 HOLLAND, et al.,                            :
                                             :
                     Defendants.             :
                                             :
                                             :
                                             :

                                          ORDER

       Plaintiff Jimmy Wesley Parker filed a document the Court construes as a pro se civil

rights complaint seeking relief under 42 U.S.C. § 1983 without prepaying the Court’s filing

fee. Compl., ECF No. 1. Plaintiff did not submit his pleading on the Court’s standard form

for filing such actions and did not submit an application to proceed without prepayment of

the fee. Accordingly, the Court ordered Plaintiff to (1) recast his complaint using the

Court’s standard § 1983 form, and (2) either pay the Court’s filing fee or submit a properly

completed motion for leave to proceed in forma pauperis. Order, ECF No. 4. Plaintiff was

afforded twenty-one day in which to comply with that Order and was warned that failure

to fully and timely comply may result in dismissal of this action. Id. at 3. The deadline

passed with no response from Plaintiff.

       As a result, the Magistrate Judge directed Plaintiff to show cause why this action

should not be dismissed due to Plaintiff’s failure to follow the Court’s directives. Order to
Show Cause, ECF No. 5. The Magistrate Judge again afforded Plaintiff twenty-one days

to respond and cautioned Plaintiff that failure to comply with the Court’s directives would

result in dismissal of his complaint. Id. at 2.

       As of the date of this order, the deadline for Plaintiff to show cause has passed

without response from Plaintiff. Because Plaintiff has failed to comply with previous

orders or to prosecute his case, the Court now DISMISSES this action in its entirety

WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t,

205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action

sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.” (citing

Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir. 1978))).

       SO ORDERED, this 18th day of December, 2019.

                                           s/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF UNITED STATES DISTRICT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                              2
